Citation Nr: 0305238	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
the residuals of colon cancer, status post resection of 
the left colon.

2.  Entitlement to an effective date earlier than March 
26, 2002, for service connection for the residuals of 
colon cancer, status post resection of the left colon.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, 
Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1943 to April 1949.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 26, 2002, rating decision 
by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of colon 
cancer, status post resection of the left colon, are 
productive of no more than slight impairment.

2.  By a rating action, dated on March 26, 2002, the RO 
granted the veteran's claim of entitlement to service 
connection for the residuals of colon cancer, status post 
resection of the left colon, based on a liberalizing 
change in the law which became effective on March 27, 
2002.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
the veteran's service-connected residuals of colon 
cancer, status post resection of the left colon, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3,159, 4.1, 4.2, 4.7, 
4.114, DC 7343 - 7329 (2002).

2.  The criteria for an effective date earlier than March 
26, 2002, for service connection for the residuals of 
colon cancer, status post resection of the left colon, 
have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.114(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that the VA cannot assist in the development of 
a claim that is not well grounded.  38 U.S.C.A. § 5107.  
In August 2001, the VA published final rules implementing 
the VCAA.  38 C.F.R. § 3.159.  

By virtue of information sent to the veteran in the 
Statement of the Case, the Supplemental Statement of the 
Case (SSOC); and in a duty to assist letter, dated in 
June 2001, the veteran and his representative were 
notified of evidence and/or information  necessary to 
substantiate the claims of entitlement to an increased 
rating for his service-connected residuals of colon 
cancer and for an earlier effective date for service 
connection for such disability.  Indeed, the SSOC 
contains the provisions of the enabling regulations 
applicable to the VCAA.  38 C.F.R. § 3.159.  Those 
provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the RO made a request to the veteran in June 2001 
for the names and addresses of all health care providers 
and/or facilities where the veteran had been treated for 
his service-connected residuals of colon cancer.  In 
September 2001, the RO requested the veteran's assistance 
in obtaining treatment records from a Dr. F.

Evidence received in support of the veteran's appeal 
includes medical records from the VA Medical Center in 
Grand Island, Nebraska, reflecting the veteran's 
treatment from April 1999 to October 2002; reports, dated 
in January 1999, from W.L.K., M.D., and M.S.C., M.D.; and 
the report of a VA gastrointestinal examination, 
performed by the VA in June 2002.  Finally, the Board 
notes that the veteran has been informed of his right to 
have a hearing in association with his appeal (VA Form 9, 
received in May 2002); however, to date, he has declined 
to exercise that right.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  Indeed, he has not identified any 
outstanding evidence (which has not been sought by the 
VA) which could be used to support either of the issues 
on appeal.  Accordingly, there is no need for further 
development of the evidence in order to meet the 
requirements of the VCAA.  

II.  The Facts

VA outpatient records, dated from April 1999 to October 
2002, show that the veteran was treated at the VA Medical 
Center (MC) in Grand Island, Nebraska, primarily for 
diabetes, hypertension, and hyperlipidemia.  It was 
reported that he was 67 inches tall and that his weight 
ranged generally from 170 to 175 pounds.  In April 1999, 
he received chemotherapy for colon cancer.  In July 1999, 
it was noted that he had had his last treatment with 
chemotherapy the previous month and that he was getting 
over the side effects.  In April 2001, it was noted that 
a colonoscopy performed two months earlier, had been 
normal.  

On February 26, 2001, the RO received the veteran's claim 
of entitlement to service connection for the residuals of 
colon cancer, status post resection of the left colon.  

In January 2001, W.L.F., M.D., certified that in November 
1998, the veteran had undergone a left colon resection 
with low anterior anastamosis.

Later in January 2001, M.S.C., M.D., reported that the 
veteran had adenocarcinoma of the colon which had been 
treated with surgery followed by six cycles of 
chemotherapy.  Dr. C. noted that the veteran was 
receiving follow-up care.

On January 25, 2002, changes were published in the 
Federal Register which granted presumptive service 
connection for certain diseases, including colon cancer, 
for veterans who had participated in radiation-risk 
activities in service.  67 FR 3612 (January 25, 2002).  
That change became effective March 26, 2002 and is 
codified at 38 C.F.R. § 3.309(d).  

In June 2002, the veteran underwent a VA gastrointestinal 
examination.  His claims folder was reviewed prior to the 
examination.  It was noted that the veteran was diagnosed 
as having colon cancer and that in 1998, he had undergone 
a resection of eight inches of the left colon with 
anastamosis for adenocarcinoma.  A lymph node dissection 
at that time showed one out of three nodes with local 
metastasis.  As a result of the pathology report, he 
reportedly underwent a 6 month course of chemotherapy.  
During that therapy, he had lost body hair.  He had 
reportedly had some incomplete regrowth since that time.  
It was noted that he had last had a colonoscopy in May 
2000, at which time there were no abnormal findings.  It 
was also noted that he was to have colonoscopies every 
three years and was scheduled for one in 2003.  A 
chemotherapy port was present in his right anterior chest 
and remained patent.  

On further interview, the veteran indicated that he was 
having normal bowel movements.  He stated that they were 
occasionally very hard and that he regularly used a stool 
softener.  He denied melena, diarrhea, nausea, vomiting, 
or problems with fistula formation.  His weight was 
reportedly stable at 165 pounds.

On examination, the veteran appeared to be in an 
extremely good state of nutrition, and there were no 
signs of anemia or other evidence of debility.  He denied 
abdominal pain, and no fistulas were identified.  It was 
noted that he was not undergoing any treatment 
modalities.  The diagnosis was residuals of colon cancer, 
secondary to radiation exposure, stable.  The examiner 
commented that the veteran had been very compliant with 
his post-operative and post-six cycles of chemotherapy 
treatment protocols.  It was noted that he had done well 
without complications of the retained chemotherapy 
delivery system.


III.  Analysis

A.  The Increased Rating

The veteran seeks a rating in excess of 10 percent for 
his service-connected residuals of colon cancer, status 
post resection of the left colon.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2002).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

Malignant neoplasms of the digestive system, exclusive of 
skin growths, are rated in accordance with 38 C.F.R. 
§ 4.114, DC 7343.  A 100 percent schedular rating is 
warranted for such a disorder and shall continue beyond 
the cessation of any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by a mandatory VA 
examination.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, rate on residuals.

The residuals of the resection of the large intestine are 
rated in accordance with 38 C.F.R. § 4.114, DC 7329.  A 
10 percent rating is warranted for slight symptoms, while 
a 20 percent rating is warranted for moderate symptoms.  
Where residual adhesions constitute the predominant 
disability, the disability is to be rated under 38 C.F.R. 
§ 4.114, DC 7301.  Note following 38 C.F.R. § 4.114, DC 
7329. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  Relevant portions 
of that history have been reported above.

The RO's March 2002 decision on appeal, which granted 
entitlement to service connection for the residuals of 
colon cancer, status post resection of the left colon, 
and assigned a 10 percent disability evaluation was an 
initial rating award.  As held in AB v. Brown, 6 Vet. 
App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

A review of the evidence discloses that in 1998, the 
veteran was found to have colon cancer for which he 
underwent a resection of eight inches of the left colon, 
followed by a course of chemotherapy.  There is no 
evidence of local recurrence or metastasis, nor is there 
any evidence of peritoneal adhesions or other findings of 
more than slight residual impairment.  Indeed, the 
veteran is well-nourished, and his treatment records, 
including the report of a colonoscopy in the spring of 
2000, are negative for any associated abnormalities.  As 
such a schedular rating in excess of 10 percent is not 
warranted at this time.  

In arriving at this decision, the Board has considered 
the possibility of staged ratings noted in Fenderson; 
however, the evidence of record shows that the 
manifestations of his service-connected residuals of 
colon cancer have been generally consistent since March 
26, 2002, the date that service connection and the 10 
percent rating became effective.  Accordingly, there is 
no basis to invoke the principle of staged ratings. 

The Board has also considered the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-
connected residuals of colon cancer, status post 
resection of the left colon.  The evidence, however, does 
not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).  
Rather, the record shows that the manifestations of his 
residuals of colon cancer, status post resection of the 
left colon are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and 
their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

B.  The Earlier Effective Date

The veteran seeks an effective date earlier than March 
26, 2002, for service connection for the residuals of 
colon cancer, status post resection of the left colon.

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2) (2002).  Where, however, 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by 
the Secretary of the VA (Secretary) or by the Secretary's 
direction, the effective date of such award or increase 
shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a).

In this case, the veteran's initial claim of entitlement 
to service connection for the residuals of colon cancer 
were received by the RO in February 2001.  Service 
connection was granted, however, because of a 
liberalizing change to 38 C.F.R. § 3.309(d).  

On January 25, 2002, changes were published in the 
Federal Register which granted presumptive service 
connection for certain diseases, including colon cancer, 
for veterans who had participated in radiation-risk 
activities in service.  67 FR 3612 (January 25, 2002).  
That change became effective March 26, 2002.  Thus, even 
if the initial manifestations of the colon cancer 
occurred earlier and even though his claim for service 
connection had been received prior to that date, the 
effective date of the liberalizing issue controls.  The 
law is dispositive of the issue; and, therefore, the 
effective date of service connection can be no earlier 
than March 26, 2002.  Accordingly, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a rating in excess of 10 percent for 
service connection for the residuals of colon cancer, 
status post resection of the left colon, is denied.

An effective date earlier than March 26, 2002, for 
service connection for the residuals of colon cancer, 
status post resection of the left colon, is denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on 
or after November 18, 1988" is no longer required 
to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect 
to the claim on or after November 18, 1988" is no 
longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.


 

